Case 19-13746 Doc 4 Fi|ecl 03/20/19 Page 1 0f2

Fill in this information to identify your Case:

 

Debcor 1 Theresa Johnson 20
Fi¢st Name Middle Name Last Name

s\\,

(Spouse, if filing) rim Name made Name i_asi Name Q¢L%\%

 

 

United States Bankruptcy Court for the: Di$trict Of “»‘R v G`( C`é(\§§‘§
Case number 5 sp`\'\ 13a ge n CheCk if this is an
(lf known) “'o\`gt?~\%»t\“° amended filing

 

 

OfFlcial Form 108
Statement of intention for lndividuals Filing Under Chapter 7 12/15

lf you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or
1 you have leased personal property and the lease has not expired.

You must tile this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

 

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this fom'l. On the top of any additional pages,
write your name and case number (if known).

List ¥our creditors Who l-lave Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Froperl‘y (0fficial Form 1060), till in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
. secures a debt? as exempt on Schedule C?
Creditor’s _ ii
name: Bndgecrest n Surrender the property. - No

_ ' n Retain the property and redeem it. n Yes
E;;(;;F;'on of Car g Retain the property and enter into a

securing debt Reaffirmation Agreement.
n Retain the property and [explain]:

 

 

Credit_°rys cl Surrender the property. EI No
name: _ ` Cl Retain the property and redeem it. l;| Yes
E;;;nr£;mn of \;l Retain the_property and enter into a

securing debt Reaffim'iatlon Agreement.

n Retain the property and [explain]:

 

 

 

 

C"edit°"$ n Surrender the property. n No
name:
_ El Retain the property and redeem it. CI Yes
'?;Sp(;'_?;'on of Cl Retain the property and enter into a
securing debt Realfirmation Agreement.
a Retain the property and [explain]:

C'edit°"$ m Surrender the property. Cl No
name:

` _ n Retain the property and redeem it. n Yes
E;;;":;'on of cl Retain the property and enter into a
Secu,.ing debt Reafiirmation Agreement.

cl Retain the property and [explain]:

 

Official Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page ‘l

 

 

Case 19-13746 Doc 4 Fi|ecl 03/20/19 Page 2 of 2

Deb.ori Theresa JOhnSOn case number wk,wwm
First Name Middle Name Last Name

 

 

m List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: n No
Y

Description of leased m es

property:

Lessor’s name: n No

Y

Description of leased n es

property:

Lessor’s name: n No

Description of leased m Yes

property:

Lessor’s name: cl No
m Yes

Description of leased

property:

Lessor’s name: |:l No
l:l Yes

Description of leased

property:

Lessor’s name: cl No

. n Yes

Description of leased

property:

Lessor’s name: Cl No
i;l Yes

Descn`ption of leased
property:

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

/~, x

{Sig,/a¢greyovf Debtor 1 Signature of Debtor 2
Date[ 2 z 12 ZQ[Q Date

MM/ DD l YYYY MM/ DD/ YYYV

 

 

 

 

Of&cial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

 

